Detailed Action
Claims 1-10 are pending. 
Claims 1-10 are rejected.

Claim Objections
Claim 1 is objected to because of the following informalities: the word active is repeated twice “active active” in line 1 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being anticipated by SAMII et al (Pub. No.: US 2017/0277153 A1) in view of TIAN et al (Pub. No.: US 2017/0300347 A1).
As per claim 1, SAMII discloses a method of regulating checkpointing in an active fault tolerant system, the method comprising: -	receiving a request from a client through a network at a primary computer (SAMII, Fig 1, paragraph 0022, wherein the input data received from the sensors can be the request received from a client and the primary controller can be the primary computer as claimed. Alternatively, processing unit (item 16) can be the primary computer as claimed); -	copying, by the primary computer, the request from the client to a secondary computer (SAMII, Fig 1, paragraph 0022, wherein the secondary controller 14 is mirroring the primary controller 12 and is simultaneously executing the same functions based on the same data. This is known as redundancy. The secondary controller 14 mirrors the primary controller 12 by executing functions in a same state as the primary controller 12. Alternatively, processing unit (item 18) can be the secondary computer as claimed wherein each processing unit 16 and 18 of the primary controller 12 simultaneously executes a software function utilizing input data); -	processing the request from the client, using the primary computer, to generate a primary computer result (SAMII, Fig 1, paragraph 0023, wherein the primary controller 12 includes a comparative module 25 and the secondary controller 14 includes a comparative module 27 for performing a comparative check between the outputs results of respective processing units of a respective controller); -	processing the copy of the request from the client, using the secondary computer, to generate a secondary computer result (SAMII, Fig 1, paragraph 0023, wherein the primary controller 12 includes a comparative module 25 and the secondary controller 14 includes a comparative module 27 for performing a comparative check between the outputs results of respective processing units of a respective controller); -	comparing the primary computer result and the secondary computer result to obtain a comparison metric (SAMII, Fig 1, paragraph 0023, wherein the primary controller 12 includes a comparative module 25 and the secondary controller 14 includes a comparative module 27 for performing a comparative check between the outputs results of respective processing units of a respective controller).SAMII does not explicitly disclose determining whether a minimum checkpoint interval has been met or exceeded; and if the minimum checkpoint interval has not been met or exceeded, delay initiating a checkpoint process from primary computer to secondary computer. However,  -	determining whether a minimum checkpoint interval has been met or exceeded (TIAN, paragraph 0035-0036, 0043-0044, , wherein an instant mode may be used where a higher level of output-packet-similarity is indicated by the determined time intervals via which the output packet contents matched before a mismatch caused a checkpoint action (e.g., time intervals having an average greater than 40 milliseconds (ms)). The periodic checkpoint action associated with the buffered mode may be based on a fixed time interval or may be based on a dynamic time interval, e.g., determined by CCA 113-1); and -	if the minimum checkpoint interval has not been met or exceeded, delay initiating a checkpoint process from primary computer to secondary computer (TIAN, paragraph 0035-0036, 0043-0044, , wherein an instant mode may be used where a higher level of output-packet-similarity is indicated by the determined time intervals via which the output packet contents matched before a mismatch caused a checkpoint action (e.g., time intervals having an average greater than 40 milliseconds (ms)). The periodic checkpoint action associated with the buffered mode may be based on a fixed time interval or may be based on a dynamic time interval, e.g., determined by CCA 113-1).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify SAMII with TIAN as claimed because this would have provided a way to reduce extra network latency due to output packet buffering and extra overhead due to frequent checkpoints sometimes referred to as passive checkpointing or periodic checkpointing.  

As pre claim 2, claim 1 is incorporated and SAMII in view of TIAN discloses initiating a checkpoint process if the comparison metric indicates that primary computer and secondary computer are diverging or differing with regard to one or more comparable parameters (TIAN, paragraph 0035-0036, 0043-0044, , wherein an instant mode may be used where a higher level of output-packet-similarity is indicated by the determined time intervals via which the output packet contents matched before a mismatch caused a checkpoint action (e.g., time intervals having an average greater than 40 milliseconds (ms)). The periodic checkpoint action associated with the buffered mode may be based on a fixed time interval or may be based on a dynamic time interval, e.g., determined by CCA 113-1);

As pre claim 3, claim 1 is incorporated and TIAN discloses wherein the minimum checkpoint interval ranges from about 30 ms to about 70 ms (TIAN 0035, 0228,  wherein the interval threshold may be 40 milliseconds);

As pre claim 4, claim 1 is incorporated and TIAN discloses the minimum checkpoint threshold time ranges from about 50 ms to about 100 ms (TIAN 0035, 0228,  wherein an instant mode may be used where a higher level of output-packet-similarity is indicated by the determined time intervals via which the output packet contents matched before a mismatch caused a checkpoint action (e.g., time intervals having an average greater than 40 milliseconds (ms)));

As pre claim 5, claim 1 is incorporated and TIAN discloses if the primary computer result and the secondary computer result diverge, holding the primary computer result until completion of a next checkpoint process (TIAN, paragraph 0036,  wherein outputted packets generated by a VM may be buffered and delayed from being routed through to Ex. NW interface ;

As pre claim 6, claim 1 is incorporated and SAMII discloses wherein if the primary computer result and the secondary computer result match, sending the primary computer result to the client (SAMII, paragraph 0023, The results are transmitted on the communication network 24 to other devices such as other controllers and actuators on the communication network 24);

As pre claim 7, claim 1 is incorporated and TIAN discloses creating a first thread, at the primary computer, for processing the request from the client; creating a second thread, at the secondary computer, for processing the copy of the request from the client; and queuing network packets from first thread and second thread until next checkpoint (TIAN, paragraph 0036,  wherein outputted packets generated by a VM may be buffered and delayed from being routed through to Ex. NW interface 118 to network 140. For these examples, the outputted packets may be delayed until a periodic checkpoint action is completed);

As pre claim 8, claim 1 is incorporated and SAMII discloses wherein request from client comprises input/output (I/O) request and/or a packet (SAMII, Fig 1, paragraph 0022, wherein the input data received from the sensors can be the request compriseing input/output (I/O) request and/or a packet as claimed);

wherein the minimum checkpoint interval ranges from about 20 ms to about 60 ms (TIAN 0035, 0228,  wherein the interval threshold may be 40 milliseconds);

As pre claim 10, claim 1 is incorporated and TIAN discloses wherein the minimum checkpoint interval ranges from about 20 ms to about 60 ms (TIAN 0035, 0228,  wherein an instant mode may be used where a higher level of output-packet-similarity is indicated by the determined time intervals via which the output packet contents matched before a mismatch caused a checkpoint action (e.g., time intervals having an average greater than 40 milliseconds (ms)));
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454